COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-08-166-CV


IN RE BRIAN ARMSTRONG                                               RELATORS
AND SHAWNDI LYNN HATFIELD

                                      ------------

                             ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION 1

                                      ------------

        The court has considered relators’ petition for writ of mandamus and

motion for emergency stay and is of the opinion that relief should be denied.

See T EX. R. A PP. P. 52.7. Accordingly, relators’ petition for writ of mandamus

and request for emergency stay are denied.


                                                PER CURIAM


PANEL M: WALKER and LIVINGSTON, JJ.

DELIVERED: April 25, 2008




  1
      … See T EX. R. A PP. P. 47.1.